DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered.  Applicant asserts: 
Claim 1 has been amened to further clarify the claimed invention over the cited art. Specifically, claim 1 now includes the following: based on the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact pose more risk of impacting the customer quality of experience of a service exceeds a threshold, wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements. It is respectfully asserted that the neither Kozisek nor Jenkinson, alone or in combination, teach the cited elements of claim 1.
Examiner respectfully disagrees and very kindly points out that Kozisek clearly discloses based on that the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and (See Kozisek [0412]: Using the one or more grades or ratings for each of the node segments, many different algorithms may be used to calculate the best overall path between the customer's access point to the network and the PSTN or other outside network.  NOTE: See Fig. 47 with [0313] for illustrated example) managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, (See Kozisek [0139]: If the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, then a call control manager module may be notified to change a network component (e.g., slow down a CODEC) or re-route current and/or future calls from that node segment. NOTE: Also See Kozisek Fig. 16, [0148]: If an "impaired" or "congested" determination is returned by the process 1600, the call processing module may elect to select a different route or re-route an ongoing call or otherwise) wherein the managing step comprises transitioning to one or more alternative network element. (See Kozisek [0314] the wireless performance information 4710 would be available to the Network management System, which, in turn, may instruct the wireless device 4702 and the wireless access point 4704 to disconnect and reconnect the wireless device 4702 via wireless access point 4708, in one embodiment. NOTE: See Fig. 47 with [0313] for illustrated example)
Examiner respectfully disagrees and very kindly points out that Jenkinson and also discloses above limitation (See the body of the rejection).
Examiner very kindly points out that Hasesaka clearly discloses based on that the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, (See Hasesaka [0062] When the communication disabling risks are equal to or greater than a predetermined threshold, the avalanche support processing unit 101 wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements (See Hasesaka [0104]: Then, the avalanche support processing unit 101 selects, as a BR located in a safe LC on the path, a BR that is not likely to be removed from the communication) (See Hasesaka [0046]: FIG. 5, at the time of (2), the AP determines that the communication of the AP is likely to become disabled, and the AP causes a BR located in a safe region to take over the role of the AP.  Thus, at the time of (3), even if the communication of the AP is disabled, the radio communication and the communication services are continued by the BR that took over the role of the AP) NOTE: Also See Fig. 16A OP7 with [0103].



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 7, and 13 recites the limitation “managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact exceeds a threshold, wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements"  However, there is no support for the limitation in original application.  Applicant indicated that support for the claim amendments can be found in at least paragraphs [0005] of the as-filed application.  However, [0005] simply states “operation team can react based on high risk elements which have a higher potential of causing service degradation and preempt the poor customer experience” 
Claims 2-6, 8-12, and 14-20 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected base Claims 1, 7, and 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozisek (US 20080049630 A1) in view of Jenkinson (US 20190260785 A1), Hasesaka (US 20160249238 A1) and 

Re: Claim 1 
Kozisek discloses identifying, for a plurality of for network elements (See Kozisek [0167]: the network performance information associated with different node segments), a respective composite quality index (CQI) for data quality or voice quality  (See Kozisek [0107]: Real-time content is data produced by applications that use real-time and near real-time data packet communications (e.g., VoIP telephone calls). . . . including real-time content (i.e., real-time data packets) may include payload data 308 representative of speech during a telephone call) NOTE: Also See [0013]) having a plurality of components,
(See Kozisek [0411] the present application discloses different ways to rate particular node segments of a network by assigning a particular rating to them.  Different ratings can be assigned to each node segment)
a weight associated with each component in the plurality of components; 
(See Kozisek [0412]: ratings associated with jitter could be given one weighting factor  . . . another weighted factor with respect to latency that represents the average latency grade)
wherein the CQI comprises packet loss, call drop, or latency;
(See Kozisek [0411] Different ratings can be assigned to each node segment based on different criteria such as latency, jitter, packet loss, percentage of real-time traffic, real-time bandwidth, or any other parameter)
based on that the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and 
(See Kozisek [0412]: Using the one or more grades or ratings for each of the node segments, many different algorithms may be used to calculate the best overall path between the customer's access point to the network and the PSTN or other outside network)
NOTE: See Fig. 47 with [0313] for illustrated example.
managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, 
(See Kozisek [0139]: If the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, then a call control manager module may be notified to change a network component (e.g., slow down a CODEC) or re-route current and/or future calls from that node segment.
NOTE: Also See Kozisek Fig. 16, [0148]: If an "impaired" or "congested" determination is returned by the process 1600, the call processing module may elect to select a different route or re-route an ongoing call or otherwise.
wherein the managing step comprises transitioning to one or more alternative network element.
(See Kozisek [0314] the wireless performance information 4710 would be available to the Network management System, which, in turn, may instruct the wireless device 4702 and the 
NOTE: See Fig. 47 with [0313] for illustrated example.
Kozisek does not appear to explicitly disclose determining a historical baseline value from historical data for each component; determining an abnormality from the historical baseline values in at least one of the plurality of components; assigning a respective risk level for the abnormality for each of the plurality of network elements; and using a trained machine learning model to provide a probability of future risk for each of the plurality of  network elements based on the assigned risk level,
In a similar endeavor, Jenkinson discloses 
determining a historical baseline value from historical data for each component;
(See Jenkinson [0055]: The models can be a self-learning model trained on a normal behavior of each of these entities.  The self-learning model of normal behavior is then continuously updated with actual behavior of that entity)
NOTE: Also See [0180]: previous behavior (Bayesian probabilistic output)
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
(See Jenkinson [0183] the step of computing the threat involves comparing current data collected in relation to the user with the model of normal behavior of the user and system being analyzed)
assigning a respective risk level for the abnormality for each of the plurality of network elements; (See Jenkinson [0055] analyzes metrics from these entities (network entities including servers, networking gateways, routers, each endpoint agent connected to the network) using one or more models)
See Jenkinson [0041] The cyber-threat risk score factors the analysis of the potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
NOTE: Also See Claim 3. 
using a trained machine learning model, 
(See Jenkinson  Claim 2: one or more machine-learning models trained on potential cyber threats to analyze for potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
 NOTE: Also See [0018]
calculating a respective probability of future risk for each of the plurality of network elements  (See Jenkinson [0182]: threat risk parameter is a probability of there being a threat), 
(See Jenkinson [0182]: the threat detection system computes a threat risk parameter indicative of a likelihood of there being a threat   . . . This deduces that a threat over time exists from a collected set of attributes that themselves have shown deviation from normative collective or individual behavior)
based on that the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and 
 (See Jenkinson [0041] The autonomous response module, rather than a human taking an action, is configured to cause one or more actions to be taken to contain a detected cyber threat when a cyber-threat risk score is indicative of a likelihood of a cyber-threat that is equal to or above an actionable threshold)
managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, (See Jenkinson [0041] when a cyber-threat 
(See Jenkinson [0040] example actions may include; prompt user, quarantine a suspicious process (from network access and process as well as internal computing device's process and filesystem), shutdown the offending processes, and others. 
NOTE: Also See Abstract.
Kozisek and Jenkinson are analogous art because both are directed to network performance evaluation (See Kozisek Abstract and Jenkinson Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kozisek invention by employing the teaching as taught by Jenkinson to provide the limitation.  The motivation for the combination is given by Jenkinson which improves accuracy in risk/failure detection.

Kozisek in view of Jenkinson does not appear to explicitly disclose based on the assigned risk level, whose probability of future risk is less than the probability of future risk from the one or more network elements
In a similar endeavor, Hasesaka discloses calculating a respective probability of future risk for each of the plurality of the network elements (See Hasesaka Fig. 2, [0006]: Each of the APs may operate as a bridge that relays radio communication between access points [0007] The monitoring operation server P2 monitors the radio relay devices P1, executes a process of detecting a failure) based on the assigned risk level, 
(See Hasesaka [0061]: the communication disabling risks include a destination risk indicating a probability at which the radio relay device 1 falls and that is calculated based on a topographical risk and LC danger level of a destination)
based on that the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, 
(See Hasesaka [0062] When the communication disabling risks are equal to or greater than a predetermined threshold, the avalanche support processing unit 101 determines that communication of the radio relay device 1 is likely to become disabled, and the avalanche support processing unit 101 transmits a notification to a BR located in a safe region in order to cause the BR to take over a role of the AP.
wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements (See Hasesaka [0104]: Then, the avalanche support processing unit 101 selects, as a BR located in a safe LC on the path, a BR that is not likely to be removed from the communication)
(See Hasesaka [0046]: FIG. 5, at the time of (2), the AP determines that the communication of the AP is likely to become disabled, and the AP causes a BR located in a safe region to take over the role of the AP.  Thus, at the time of (3), even if the communication of the AP is disabled, the radio communication and the communication services are continued by the BR that took over the role of the AP)
NOTE: Also See Fig. 16A OP7 with [0103] 
Kozisek in view of Jenkinson and Hasesaka are analogous art because both are directed to network performance evaluation (See Hasesaka Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kozisek in view of Jenkinson invention by employing the teaching as taught by Hasesaka to provide the limitation.  The motivation for the combination is given by Hasesaka which improves accuracy in calculating risk probability.

Re: Claims 2, 8, and 14
Kozisek in view of Jenkinson and Hasesaka discloses wherein the network element is an eNodeB.  
(See Kozisek Fig. 47, [0313]: a wireless device 4702 communicates with a wireless access point 4704 via a wireless path 4706.  In one example, the wireless path 4706 between the wireless device 4702 and the wireless access point 4704 has strong signal strength.  As the quantity of users on this link increases and performance over the wireless path 4706 degrades, network performance information contained in PIP packets collected by the Network management System (NMS) 4712 may trigger a wireless network management system to send instructions to the wireless device 4702 to redirect traffic to wireless access point 4708)

Re: Claims 3, 9, and 15 
Kozisek in view of Jenkinson and Hasesaka discloses wherein the plurality of components comprises quality of service components.  
(See Kozisek [0411] the present application discloses different ways to rate particular node segments of a network by assigning a particular rating to them.  Different ratings can be assigned to each node segment based on different criteria such as latency, jitter, packet loss, percentage of real-time traffic, real-time bandwidth, or any other parameter)

Re: Claims 5, 11, and 17 
Kozisek in view of Jenkinson and Hasesaka discloses wherein computing future probabilities comprises inputting data from one or more data sources (See Jenkinson [0021]: The collections module in the endpoint agent 100 can monitor and collect pattern of life data of multiple software processes executing on the endpoint computing-device as well as one or more users of the endpoint computing-device) into the trained machine learning model: 
See Jenkinson [0018]: The cyber defense appliance at least contains one or more machine-learning models to analyze the pattern of life data for each endpoint agent connected to that cyber defense appliance)
wherein the data comprises: past values of an abnormality of each member of the plurality of components of the composite quality index; 
(See Jenkinson  Claim 2: one or more machine-learning models trained on potential cyber threats to analyze for potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
a historical baseline value of each member of the plurality of components of the composite quality index; and 
(See Jenkinson [0181]: the data is in a form suitable for comparing with the model of normal behavior and for updating the model of normal behavior)
a future baseline value for each member of the plurality of components of the composite quality index for a period of time.  
(See Jenkinson [0181]: the data is in a form suitable for comparing with the model of normal behavior and for updating the model of normal behavior)
NOTE: Also See [0055].
The motivation for the combination is given by Jenkinson which improves threat/risk detection by using the real time, training data.

Re: Claims 6, 12, and 18 
Kozisek in view of Jenkinson and Hasesaka discloses creating the trained machine learning model by: 
computing the historical baseline value of each member of the plurality of components of the composite quality index; 
See Jenkinson [0055]: The models can be a self-learning model trained on a normal behavior of each of these entities.  The self-learning model of normal behavior is then continuously updated with actual behavior of that entity)
extracting raw and derived time series for risk related performance metrics  (See Jenkinson [0147] The raw data sources include . . . [0153] Telecommunication signal strength; and/or [0154] Machine level performance data taken from on-host sources (CPU usage/memory usage/disk usage/disk free space/network usage/etc.) and load and traffic metrics for the network element; and  (See Jenkinson [0147] The raw data sources include . . . [0148] Raw network IP traffic captured from an IP or other network TAP or SPAN port;)
(See Jenkinson [0146] Human, machine or other activity is modeled by initially ingesting data from a number of sources at step S1 and deriving second order metrics at step S2 from that raw data)
NOTE: Also See [0157].
inputting the historical baseline value of each member of the plurality of components of the composite quality index into a risk labeler that assigns the risk level.  
(See Jenkinson [0041] The cyber-threat risk score factors the analysis of the potential cyber threats on the end-point computing-device in light of the collected pattern of life data that deviates from the normal pattern of life for that end-point computing-device)
The motivation for the combination is given by Jenkinson which improves threat/risk detection by using the real time, training data.

Re: Claim 7
Kozisek in view of Jenkinson and Hasesaka discloses a system comprising: 
a memory for storing computer instructions; and a processor coupled with the memory, 
See Kozisek [0111] The processors 502 may be in communication with a memory 506 configured to)
wherein the processor, responsive to executing the computer instructions, performs operations comprising: 
(See Kozisek [0111] FIG. 5 is a block diagram of an exemplary network node 500 configured to perform functionality in accordance with the principles of the present invention)
 identifying, for a plurality of network elements, a respective composite quality index (CQI) for data quality or voice quality having a plurality of components and a weight associated with each component in the plurality of components; 
determining a historical baseline value from historical data for each component; Page 3 of 11 4826-3835-7211.2DOCKET NO.: 2018-0443Con/101900002319PATENT Application No.: 16/803,688 Office Action Dated: February 9, 2021 
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
assigning a respective risk level for the abnormality for each of the plurality of network elements; 
using a trained machine learning model, calculating a respective probability of future risk for each of the plurality of network elements based on the assigned risk level;
based on the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements.
NOTE: See the rejection of Claim 1.

Re: Claim 13
Kozisek in view of Jenkinson and Hasesaka discloses a tangible non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method comprising:
(See Kozisek [0111] FIG. 5 is a block diagram of an exemplary network node 500 configured to perform functionality in accordance with the principles of the present invention)
NOTE:  While Kozisek does not explicitly disclose a tangible non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method, it is inherent that an exemplary network node 500  in the reference comprises a tangible non-transitory computer-readable medium having computer-executable instructions stored thereon  . . . to perform a method disclosed in the reference.
 identifying, for a plurality of network elements, a respective composite quality index (CQI) for data quality or voice quality having a plurality of components and a weight associated with each component in the plurality of components; 
determining a historical baseline value from historical data for each component;
determining an abnormality from the historical baseline values in at least one of the plurality of components; 
assigning a respective risk level for the abnormality for each of the plurality of network elements; 
using a trained machine learning model, calculating a respective probability of future risk for each of the plurality of network elements based on the assigned risk level;
based on the probability of future risk, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and managing one or more network elements of the subset of the plurality of network elements whose probability of future risk that will impact the customer quality of experience of a service exceeds a threshold, wherein the managing step comprises transitioning to one or more alternative network element whose probability of future risk is less than the probability of future risk from the one or more network elements.
NOTE: See the rejection of Claim 1.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozisek in view of Jenkinson and Hasesaka as applied to Claims 1, 7 and 13 above, and further in view of Harms (US 20170357807 A1)

Re: Claims 4, 10, and 16 
	Kozisek in view of Jenkinson and Hasesaka does not appear to explicitly disclose wherein the risk level comprises one selected from a group comprising no risk, low risk, medium risk, high risk.  
In a similar endeavor, Harms discloses wherein the risk level comprises one selected from a group comprising no risk, low risk, medium risk, high risk.  
(See Harms [0022]:  score outputs from one or more machine learning threat discernment models can be used to classify potential threats in . . . four categories (e.g. safe, suspect but likely safe, suspect but likely unsafe, and unsafe or similar labels), or more than four categories)
Kozisek in view of Jenkinson and Hasesaka and Harms are analogous art because both are directed to risk/threat analysis and detection (See Kozisek Abstract, [0411][0412] and See Harms [0002])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kozisek in view of Jenkinson and Hasesaka invention by employing the teaching as taught by Harms to provide the limitation.   Harms which increases accuracy in threat detection.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozisek in view of Jenkinson and Hasesaka as applied to Claim 7 above, and further in view of Yampolskiy (US 20160248797 A1)

Re: Claim 19
Kozisek in view of Jenkinson and Hasesaka does not appear to explicitly disclose responsive to executing the computer instructions, performs operations comprising computing a loss score for each member of the plurality of components of the composite quality index, wherein the loss score is a mapping of the assigned risk level to a numerical score.  
In a similar endeavor, Yampolskiy discloses responsive to executing the computer instructions, performs operations comprising computing a loss score for each member of the plurality of components of the composite quality index, 
(See Yampolskiy Fig. 6, [0102] At block 604, method 600 includes calculating, by the processor, a security score for at least one of the one or more types of data based, at least in part, on processing of security information extracted from the at least one type of data, wherein the security information is indicative of a level of cybersecurity.)
wherein the loss score is a mapping of the assigned risk level to a numerical score.  
(See Yampolskiy [0094]: the calculated cybersecurity risk score, either numeric, letter, or percentile, can be used by cyber insurance providers to determine premiums for companies)
Kozisek in view of Jenkinson and Hasesaka and Yampolskiy are analogous art because both are directed to network performance evaluation (See Yampolskiy [0004] See Kozisek Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kozisek in view of Jenkinson and Hasesaka invention by employing the teaching as taught by Yampolskiy to provide the limitation.  The motivation for the combination is given by Yampolskiy which increases accuracy in performance evaluation.

Re: Claim 20
Kozisek in view of Jenkinson and Hasesaka does not appear to explicitly disclose
wherein the processor, responsive to executing the computer instructions, performs operations comprising com computing an aggregated risk score based on a weighted sum of risk scores for the plurality of components of the composite quality index.
In a similar endeavor, Yampolskiy discloses wherein the processor, responsive to executing the computer instructions, performs operations comprising com computing an aggregated risk score based on a weighted sum of risk scores for the plurality of components of the composite quality index.
(See Yampolskiy Fig. 6, [0103] At block 608, method 600 includes calculating, by the processor, an overall cybersecurity risk score for the entity based, at least in part, on the calculated security score and the weight assigned to the calculated security score)
Kozisek in view of Jenkinson and Hasesaka and Yampolskiy are analogous art because both are directed to network performance evaluation (See Yampolskiy [0004] See Kozisek Abstract)
Kozisek in view of Jenkinson and Hasesaka invention by employing the teaching as taught by Yampolskiy to provide the limitation.  The motivation for the combination is given by Yampolskiy which provides comprehensive analysis for the network entity performance.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644